USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:
° D: | :
PERKINSCOIe 1155 Avenue of t DATE FILE
22nd Floor we tees reais
New York, NY 10036-2711 PerkinsCoiecom
February 25, 2020 Dennis C. Hopkins

DHopkins@perkinscoie.com
D. +1,212.262.6916
F, +1.212.977.1646

VIA ECF AND EMAIL

The Honorable Andrew L. Carter, Jr.

United States District Court NOE
Southern District of New York M EM 0 EN D 0) or = D
40 Foley Square, Courtroom 1306

New York, New York 10007

Re: Guglielmo v. Card Kingdom, Inc., 1:20-cv-00820-ALC

Dear Judge Carter:

We represent the Defendant, Card Kingdom, Inc. (“Card Kingdom”), in the above-
captioned case. Defendant Card Kingdom respectfully requests an extension of the time to
answer or otherwise respond to the complaint filed in this action until April 2, 2020. The present
date by which Card Kingdom is scheduled to respond to the complaint is March 3, 2020. This is
Card Kingdom’s first request for an extension of time to respond to the complaint. We have
conferred with counsel for Plaintiff and counsel consents to this extension. No other scheduled
dates will be affected should the Court grant this extension.

Respectfully submitted,

/s/ Dennis Hopkins
Dennis Hopkins

DH/

ce: David Paul Force (counsel for Plaintiff Joseph Guglielmo)

SO ORDERED:

/ Cony

HON. ANDREW L. CARTER, JFL
UNITED STATES DISTR NOT JUDG

Fhrvayy 2 Rb ARO

 
  

Perkins Coie LLP

 

 
